         Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Mylan N.V. Securities Litigation             Case No. 1:16-CV-07926 (JPO)




 MYL Litigation Recovery I LLC.
                                                    Case No. 1:19-CV-01799 (JPO)
                vs.

 Mylan N.V., et al.



 Abu Dhabi Investment Authority
                                                    Case No. 1:20-cv-01342 (JPO)
                vs.

 Mylan N.V., et al.



                        STIPULATION AND [PROPOSED] ORDER

       WHEREAS, the above-captioned action (the “Class Action”) In re Mylan N.V. Securities

Litigation (No. 1:16-CV-07926-JPO) is substantially related to the above-captioned individual

actions (the “Individual Actions”) Abu Dhabi Investment Authority v. Mylan N.V. et al. (No.

1:20-cv-01342-JPO) (“ADIA”) and MYL Litigation Recovery I LLC. v. Mylan N.V. et al. (No.

1:19-CV-01799-JPO) (“MYL Litigation Recovery” and, together with the Class Action and

ADIA, the “Related Actions”);

               WHEREAS, there is substantial overlap between the parties, claims, and issues in

the Related Actions and the discovery relevant to those claims and issues;
           Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 2 of 6




               WHEREAS, uncoordinated discovery would result in unnecessary duplication

and expense and coordinated discovery and scheduling would minimize the burden on the Court

and the parties and promote the efficient and speedy resolution of the Related Actions:

               IT IS HEREBY STIPULATED AND AGREED, by and among the parties as

follows:

   1. Certain pretrial proceedings in the Related Actions shall be coordinated as set out in this

       Order. Notwithstanding their agreement to discovery coordination, the Plaintiffs in the

       Individual Actions (each an “Individual Action Plaintiff” and, together, the “Individual

       Action Plaintiffs”) otherwise reserve their right to object to such action being joined with,

       consolidated with, or otherwise proceeding as a single action for any purpose with the

       Class Action.

   2. The Related Actions shall proceed according to a coordinated schedule to be entered

       separately.

   3. All discovery requests and responses and objections served in the Class Action shall be

       deemed served in the ADIA and MYL Litigation Recovery Actions. With the exception of

       interrogatories described in paragraph 6 below, discovery in any of the Related Actions,

       including non-party discovery, shall be deemed discovered in each of the actions.

       Notwithstanding the foregoing, discovery relating to any Individual Action Plaintiff or

       class member shall be produced solely in the action to which it relates.

   4. Class Action Plaintiffs and Defendants shall provide to the Individual Action Plaintiffs

       any documents, discovery requests and responses and objections they have served in the

       Class Action promptly upon entry of this Order. Notwithstanding anything to the

       contrary in this paragraph, the parties agree that Defendants need not produce documents




                                                 2
     Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 3 of 6




   to the plaintiff in MYL Litigation Recovery Action until the parties have stipulated to and

   the Court has entered a protective order governing the treatment of confidential

   information in that case.

5. All plaintiffs will cooperate in good faith to coordinate their discovery efforts and to

   ensure all plaintiffs are included in the process.

6. The parties have not reached agreement as to whether responses to interrogatories served

   in one of the Related Actions may be used in the other Related Actions. The parties

   agree to meet and confer on this issue and seek relief of the Court if resolution is not

   possible.

7. Fact witness depositions in the Related Actions will be coordinated so that no witness

   shall be deposed more than once absent agreement of the parties or leave of the Court

   under Federal Rule of Civil Procedure 30(a)(2)(A)(ii). Except for the depositions of any

   Individual Action Plaintiff or class member (including their corporate designees or any

   present of former employee of an Individual Action Plaintiff or class member), fact

   witness depositions taken in one Action shall be deemed taken in all three Related

   Actions.

8. To the extent discovery is common to the Class Action and the Individual Actions, class

   counsel shall be responsible for coordinating such discovery for the Plaintiffs in the

   Related Actions. All parties will be permitted to have a full right of participation in the

   fact witness depositions, including the opportunity to examine witnesses during the

   depositions.

9. The parties have not agreed upon the number of depositions in excess to the presumptive

   limits, if any, that the parties are permitted to take or the time to be allotted for those




                                              3
 Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 4 of 6




depositions. The parties agree to meet and confer on these issues and seek relief of the

Court if resolution is not possible.




                                         4
        Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 5 of 6




STIPULATED AND AGREED TO BY:

Dated: July 13, 2020


 POMERANTZ LLP                               CRAVATH, SWAINE & MOORE LLP


  by /s/ Jeremy A. Lieberman                 by /s/ David R, Marriott
     Jeremy A. Lieberman                        David R. Marriott
     Austin P. Van                              Kevin J. Orsini
     600 Third Avenue, 20th Floor               Rory A. Leraris
     New York, New York 10016                   Worldwide Plaza
     Tel: (212) 661-1100                        825 Eighth Avenue
     jalieberman@pomlaw.com                     New York, NY 10019
     avan@pomlaw.com                            Tel: (212) 474-1000
                                                dmarriott@cravath.com
                                                korsini@cravath.com
      Lead Counsel for Lead Plaintiffs          rleraris@cravath.com

                                                 Counsel for Defendants

 ROBBINS GELLER RUDMAN & DOWD                LOWENSTEIN SANDLER LLP
 LLP

                                             by /s/ Lawrence M. Rolnick ______
  by /s/ Luke O. Brooks                          Lawrence M. Rolnick
     Luke O. Brooks                              Marc B. Kramer
     Angel P. Lau                                Michael J. Hampson
     Erika Oliver                                Jennifer A. Randolph
     Ting H. Liu
     655 West Broadway, Suite 1900               1251 Avenue of the Americas
     San Diego, CA 92101                         New York, NY 10020
     Telephone: (619) 231-1058                   Tel: (212) 262-6700
     lukeb@rgrdlaw.com                           lrolnick@lowenstein.com
     alau@rgrdlaw.com                            mkramer@lowenstein.com
     eoliver@rgrdlaw.com                         mhampson@lowenstein.com
     tliu@rgrdlaw.com                            jrandolph@lowenstein.com

      ROBBINS GELLER RUDMAN & DOWD               Counsel for MYL Litigation Recovery
      LLP                                        I LLC
      Samuel H. Rudman
      58 South Service Road, Suite 200
      Melville, NY 11747
      Telephone: (631) 367-7100
      srudman@rgrdlaw.com

      Counsel for Abu Dhabi Investment
      Authority


                                         5
          Case 1:16-cv-07926-JPO Document 146 Filed 07/13/20 Page 6 of 6




         SO ORDERED.

Dated:
         New York, New York



                                                   J. PAUL OETKEN
                                               United States District Judge




                                        6
